Name: Council Regulation (EEC) No 1713/80 of 27 June 1980 amending Regulation (EEC) No 1852/78 on an interim common measure for restructuring the inshore fishing industry
 Type: Regulation
 Subject Matter: fisheries;  production; NA
 Date Published: nan

 No L 167/50 Official Journal of the European Communities 1 . 7 . 80 COUNCIL REGULATION (EEC) No 1713/80 of 27 June 1980 amending Regulation (EEC) No 1852/78 on an interim common measure for restructuring the inshore fishing industry THE COUNCIL OF THE EUROPEAN COMMUNITIES, Whereas provision should therefore be made to fix deadlines for the submission of applications for aid to the Commission; Whereas applications which could not receive aid from the Fund owing to the lack of available appropriations under Regulation (EEC) No 1852/78 should be taken into account under this Regulation, HAS ADOPTED THIS REGULATION: Having regard to the Treaty establishing the European Economic Community, and in particular Article 43 thereof, Having regard to the proposal from the Commission, Having regard to the opinion of the European Parliament ^ 1), Whereas Council Regulation (EEC) No 1852/78 of 25 July 1978 on an interim common measure for restructuring the inshore fishing industry (2), as amended by Regulation (EEC) No 592/79 (3), was adopted pending better knowledge of the production potential in the different Community regions and provided for the financing by the Guidance Section of the European Agricultural Guidance and Guarantee Fund, during 1978 and 1979 , of investment projects for the development of inshore fishing or aquaculture according to the particular circumstances of certain regions of the Community; whereas, in the case of fishing, such development was secured by commissioning new vessels ; Whereas the modernization and conversion of certain existing fishing vessels must be encouraged; Whereas, under the aforesaid Regulation priority was given to projects which would bring benefit to those regions which were experiencing special difficulties in developing satisfactory production structures and which met certain specific criteria ; whereas it is necessary for 1980 to add to these criteria an additional criterion in order to take into account, more particularly where substantial work is concerned, the modernization and conversion needs for adjusting existing fishing capacity in relation to requirements for the rationalization of fishing operations, conservation of catches or saving of energy; Article 1 Regulation (EEC) No 1852/78 shall be amended as follows : 1 . Article 2 (a) shall be replaced by the following: '( a ) the construction, purchase, modernization or conversion of fishing vessels ;' 2 . Article 3 ( 1 ) (a) shall be replaced by the following : '(a) fishing vessels :  must have a length of between 12 and 24 metres (40 and 80 feet), measured between perpendiculars or a tonnage of between 25 and 130 gross registered tons,  concern substantial modernization or con ­ version work on one or more existing ves ­ sels with the aim of rationalizing fishing operations, better preserving catches or saving energy, such work costing at least 65 000 European units of account per project;' 3 . Article 4 (2 ) shall be replaced by the following: '2 . Priority for support from the Fund shall be given to projects which bring benefit to regions which have particular difficulties in developing satisfactory production structures and which also fulfil one or more of the following criteria : ( 1 ) Opinion delivered on 1 June 1980 (not yet published in the Official Journal). ( 2) OJ No L 211 , 1 . 8 . 1978 , p. 30. (3) OJ No L 78 , 30. 3 . 1979 , p. 5 . 1 - 7. 80 Official Journal of the European Communities No L 167/51  before 1 December 1978 in respect of projects relating to 1978 ,  before 1 July 1979 in respect of projects relating to 1979 ,  before 1 October 1980 in respect of projects relating to 1980. The Commission shall take a decision by 3 1 March 1979 regarding projects submitted before 1 December 1978 , by 31 March 1980 regarding projects submitted before 1 July 1979 and by 31 March 1981 regarding projects submitted before 1 October 1980.' 6 . The following paragraph 3 shall be added to Article 10 : '3 . Without prejudice to Article 108 (3 ) of the Financial Regulation of 21 December 1977 applicable to the general budget of the European Communities ( 1), as amended by Regulation (ECSC, EEC, Euratom) No 1252/79 (2), the appropriations made available by a decision taken in accordance with the second subparagraph of paragraph 2 or because the beneficiary abandons the project or reduces the investments laid down in the decision to grant aid may be used for the financing of other projects .  they are consistent with a rational production policy and serve to improve the market supply situation,  they permit a diversification of fishing activity, in particular through the use of several methods of fishing in keeping with the resources available in the fishing zones concerned,  contribute to the adaptation of existing fishing capacity in relation to the requirements for the conservation of marine biological resources,  they improve employment prospects in the inshore fishing industry or in aquaculture,  they improve the working conditions and, in particular, the safety of the workers concerned.' 4 . Article 7 shall be replaced by the following: 'Article 7 1 . This common measure shall not extend beyond 31 December 1980 . 2. The estimated total cost to the Fund of the common measure shall be :  five million European units of account for 1978 ,  15 million European units of account for 1979, and  20 million European units of account for 1980.' (*) OJ No L 356 , 31 . 12 . 1977, p. 1 . ( 2) OJ No L 160, 28 . 6 . 1979, p. 1 .' Article 2 Applications which owing to the lack of available appropriations were unable to receive aid from the Fund under Regulation (EEC) No 1852/78 , may be taken into consideration under this Regulation subject to the conditions laid down herein. 5 . Article 8 ( 1 ) shall be replaced by the following: ' 1 . Application for aid from the Fund shall be submitted to the Commission : Article 3 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 27 June 1980. For the Council The President A. SARTI